Citation Nr: 0606545	
Decision Date: 03/07/06    Archive Date: 03/14/06

DOCKET NO.  02-17 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
residuals of a right thoracotomy due to recurrent 
pneumothorax.

2.  Entitlement to an evaluation in excess of 20 percent for 
atrophy of the right pectoralis muscle with weakness, 
residual deficit involvement of right shoulder and arm 
associated with residuals of a right thoracotomy due to 
recurrent pneumothorax.

3.  Entitlement to an evaluation in excess of 10 percent for 
right thoracotomy scar with retracted incision associated 
with residuals of a right thoracotomy due to recurrent 
pneumothorax.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1964 to 
July 1968.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in July 2004.  This matter was 
originally on appeal from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  In November 2003, the veteran 
testified at a travel board hearing before the undersigned 
Veterans Law Judge.  A transcript of that hearing is of 
record.  

Previously, the veteran's service-connected disability had 
been characterized as residuals of a pneumothorax with 
residual deficit involvement of the right shoulder and arm, 
with assignment of a single 30 percent evaluation.  After the 
Board's Remand, in an October 2005 rating decision, the RO 
assigned a separate 30 percent rating for residuals of 
thoracotomy due to recurrent pneumothorax, a separate 20 
percent rating for atrophy of the right pectoralis muscle, 
and a separate 10 percent rating for right thoracotomy scar 
with retracted incision.  The Board will eventually address 
whether the veteran is entitled to disability ratings higher 
than those assigned.  See AB v. Brown, 6 Vet. App. 35 (1993) 
(After the veteran has perfected his appeal, a subsequent 
rating decision awarding a higher rating, but less than the 
maximum available benefit, does not abrogate the pending 
appeal).  Therefore, the issues on appeal have been 
recharacterized as shown above.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.  The Board is 
cognizant of the fact that the veteran's case has already 
been remanded in the past.  Consequently, the Board wishes to 
assure the veteran that it would not be remanding this case 
again unless it was essential for a full and fair 
adjudication of his claims.

REMAND

In July 2004, the Board remanded the claim for further 
development including obtaining records from the VA Medical 
Center in Albany from October 2002 to the present.  The 
Appeals Management Center (AMC), however, returned the 
veteran's appeal to the Board without obtaining these records 
in accordance with the requirements of the Veterans Claims 
Assistance Act (VCAA) and the Board's July 2004 remand. The 
VCAA requires that attempts be made to obtain VA records 
unless it is futile.  Without a negative response from the VA 
Medical Center, it is not clear that further requests would 
be futile.  Accordingly, the failure to attempt to obtain 
these records is, unfortunately, a violation that 
necessitates another remand to the RO via the AMC, so that 
all previously requested development may be completed prior 
to the Board's appellate review of this claim.  See Stegall 
v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's medical records 
from the VA Medical Center in Albany, New 
York for relevant treatment from October 
2002 to the present.  

2.  The case should again be reviewed on 
the basis of the additional evidence.  If 
the benefit sought is not granted in 
full, the veteran should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Michelle L. Kane
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 


